Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1299    Page 1 of 35




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 ANTHONY MONTEZ FULGHAM,

                    Petitioner,                     Case No. 17-cv-13151
                                                    Hon. Matthew F. Leitman
 v.

 THOMAS WINN,

                Respondent.
 __________________________________________________________________/

      OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
      HABEAS CORPUS (ECF No. 1), (2) DENYING CERTIFICATE OF
           APPEALABILITY, AND (3) GRANTING LEAVE TO
                  APPEAL IN FORMA PAUPERIS

       Petitioner Anthony Montez Fulgham is a state prisoner in the custody of the

 Michigan Department of Corrections. In 2014, a jury in the Wayne County Circuit

 Court convicted Fulgham of second-degree murder, Mich. Comp. Laws § 750.317,

 possession of a firearm by a person convicted of a felony, Mich. Comp. Laws §

 750.224f, and possession of a firearm during the commission, or attempt to commit,

 a felony, Mich. Comp. Laws § 750.227b.

       On September 26, 2017, Fulgham filed a pro se petition for a writ of habeas

 corpus in this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) In the

 petition, Fulgham raises four claims: (1) the prosecution failed to investigate,

 disclose, and preserve certain exculpatory evidence; (2) the prosecution intimidated


                                          1
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1300     Page 2 of 35




 a witness and forced the witness to falsely implicate Fulgham as the killer; (3)

 defense counsel was ineffective; and (4) there was insufficient evidence at trial to

 support the murder conviction. The Court has carefully reviewed these claims and

 concluded that they do not entitle Fulgham to relief. In addition, Fulgham’s first and

 second claims are procedurally defaulted. Accordingly, for all of the reasons

 explained below, the Court DENIES the petition.

                                           I

       Fulgham was charged with open murder, felon in possession of a firearm, and

 felony firearm. The Michigan Court of Appeals described the relevant facts as

 follows:

              Defendant’s convictions arise from the June 8, 2013
              shooting death of 24–year–old Robert Edwards, who died
              from a single gunshot wound to his chest. According to
              witness testimony, defendant and the victim were engaged
              in conversation on a street corner during the evening while
              it was still light outside. Michael Haliburton, who
              witnessed the incident, saw another man come up to the
              two men. Juwan Lumpkin testified that he joined
              defendant and Edwards. Lumpkin heard defendant say
              something about a house that had burned down.
              Haliburton heard one gunshot, and then looked up and saw
              a man wearing a white Polo shirt and bright white gym
              shoes fire a second gunshot toward Edwards, who was
              running away. The police discovered Edwards’s body a
              short distance away. The police arrested defendant in his
              residence approximately six hours later. They found a
              firearm on a pillow in defendant’s bedroom. Ballistics
              testing confirmed that this firearm was the weapon used to
              shoot Edwards. Lumpkin gave a statement to the police in
              which he identified defendant as the shooter. At trial,

                                           2
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1301      Page 3 of 35




              Lumpkin identified a third person, known as J.D., as being
              involved in the incident. According to Lumpkin, both J.D.
              and defendant had guns. Lumpkin claimed that he
              previously identified defendant as the shooter only
              because the police threatened to charge him with the
              offense unless he implicated defendant.

              Defendant testified at trial that he was with Edwards at the
              time of the shooting, but claimed that Edwards and J.D.
              had been involved in a fight the previous night and that
              J.D. approached Edwards on the street on the night of the
              incident and began firing his gun. J.D. was also wearing a
              white shirt on the night of the incident. Defendant testified
              that he ran away when the shooting began. He also saw
              Edwards running, so he thought Edwards was okay.
              Defendant met J.D. at a neighborhood “hang out” later that
              evening.      According to defendant, J.D. appeared
              intoxicated, so defendant took J.D.’s gun and brought it
              home with him. Defendant denied knowing that Edwards
              had been shot. He claimed that he tried to call Edwards
              later that night, but the call went directly to Edwards’s
              voice mail.

 People v. Fulgham, 2016 WL 232320, at *1 (Mich. Ct. App. Jan. 19, 2016).

       On January 31, 2014, the jury found Fulgham guilty of second-degree murder,

 felon in possession of a firearm, and felony firearm. On February 19, 2014, the trial

 court sentenced Fulgham to fifty to eighty years in prison for the murder conviction,

 a concurrent term of three to five years in prison for the felon-in-possession

 conviction, and a consecutive term of two years for the felony-firearm conviction.

       Fulgham appealed his convictions as a matter of right to the Michigan Court

 of Appeals, and that court affirmed his convictions. See id. Fulgham thereafter filed

 an application for leave to appeal in the Michigan Supreme Court. On June 28, 2016,

                                           3
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1302    Page 4 of 35




 the Michigan Supreme Court denied leave. See People v. Fulgham, 880 N.W.2d 575

 (Mich. 2016).

       On September 26, 2017, Fulgham filed a pro se habeas corpus petition in this

 Court. (See Pet., ECF No. 1.) His grounds for relief read as follows:

             1. Right to due process of law was denied when the
             government failed to investigate, disclose and analyze
             physical exculpatory evidence.

             2. The prosecutor committed misconduct by intimidating
             and forcing [a witness] into testifying untruthfully.

             3. Ineffective assistance of counsel.

             4. The evidence was insufficient to support the verdict of
             second-degree murder.

 (Id., PageID.5-10.)

       Respondent argues that the state appellate court’s rejection of Fulgham’s

 claims was not unreasonable and that Fulgham’s first and second claims in the

 petition are procedurally defaulted because the state appellate court reviewed the

 claims for plain error. (See Ans., ECF No. 11, PageID.154-155, 158.)

                                          II

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires federal courts to uphold state court adjudications on the merits unless the

 state court’s decision (1) “was contrary to, or involved an unreasonable application

 of, clearly established Federal law, as determined by the Supreme Court of the



                                          4
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20          PageID.1303     Page 5 of 35




 United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

                                           III

                                            A

       Fulgham first claims that the prosecution violated his right to due process of

 law by failing to investigate, disclose, and preserve exculpatory physical evidence.

 More specifically, Fulgham contends that the police and/or prosecution failed to (1)

 take fingerprints from the gun they collected, (2) test his clothes for gunpowder

 residue or DNA, and (3) produce his clothes at trial after they were destroyed in a

 flood. (See Pet., ECF No. 1, PageID.5, 16.) Fulgham also contends that the police

 mishandled the gun in evidence by not wearing gloves when they seized it. (See id.,

 PageID.16-17.)

       The Michigan Court of Appeals held that Fulgham did not preserve this claim

 by raising it in the state trial court. It therefore reviewed the claim for “plain error”

 and rejected it. See Fulgham, 2016 WL 232320, at ** 1-3. Respondent argues that

 this claim is procedurally defaulted, and, in any event, fails on the merits. The Court

 agrees.



                                            5
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20          PageID.1304      Page 6 of 35




                                            1

       The Court first turns Respondent’s claim that this claim is procedurally

 defaulted. “[A] federal court will not review the merits of [a state prisoner’s] claims,

 including constitutional claims, that a state court declined to hear because the

 prisoner failed to abide by a state procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9

 (2012). Determining whether a habeas petitioner’s claim has been procedurally

 defaulted is a four-step inquiry:

              First, the court must determine that there is a state
              procedural rule that is applicable to the petitioner’s claim
              and that petitioner failed to comply with the rule. . . .
              Second, the court must decide whether the state courts
              actually enforced the state procedural sanction. . . . Third,
              the court must decide whether the state procedural ground
              is an adequate and independent state ground on which the
              state can rely to foreclose review of a federal constitutional
              claim. . . . Once the court determines that a state
              procedural rule was not complied with and that the rule
              was an adequate and independent state ground, then the
              petitioner must demonstrate . . . that there was cause for
              him not to follow the procedural rule and that he was
              actually prejudiced by the alleged constitutional error.

 Kelly v. Lazaroff, 846 F.3d 819, 828 (6th Cir. 2017). Each of these factors is satisfied

 here. Thus, this claim is procedurally defaulted.

       First, Fulgham failed to comply with a state procedural rule applicable to this

 claim. That rule is “the general and longstanding rule in Michigan that ‘issues that

 are not properly raised before a trial court cannot be raised on appeal absent

 compelling or extraordinary circumstances.’” People v. Cain, 869 N.W.2d 829, 832

                                            6
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1305    Page 7 of 35




 (Mich. 2015) (quoting People v. Grant, 520 N.W.2d 123, 128 (Mich. 1994)). See

 also People v. Morgan, 2020 WL 359627, at *12 (Mich. Ct. App. Jan. 21, 2020)

 (applying rule to claims that prosecutor withheld exculpatory evidence); People v.

 Sowa, 2016 WL 1125512, at *8 (Mich. Ct. App. Mar. 22, 2016) (applying rule to

 claims prosecution failed to investigate, disclose, and analyze physical evidence).

 Fulgham did not comply with that rule. Indeed, Fulgham did not object in the trial

 court to the prosecution’s alleged failure to investigate, disclose, analyze, and

 preserve the evidence Fulgham now identifies as exculpatory. Nor did he object to

 the admission of the gun in evidence or testimony about the clothes seized from his

 bedroom. Thus, the first factor for a procedural default is satisfied.

       Next, the Michigan Court of Appeals enforced a state procedural sanction. As

 explained above, because Fulgham failed to object to the introduction of this

 evidence at trial, the Michigan Court of Appeals subjected Fulgham’s due process

 claim to a more stringent “plain error” standard of review. See Fulgham, 2016 WL

 232320, at *1 and *3. The second element of the procedural default test is therefore

 satisfied. See, e.g., Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001) (holding that

 a state appellate court’s review of a claim for plain error is considered enforcement

 of a procedural default rule).

       Third, Michigan’s contemporaneous-objection rule is an adequate and

 independent state ground for denying review of a federal constitutional claim. The



                                            7
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20          PageID.1306    Page 8 of 35




 rule is both well-established and normally enforced. See Taylor v. McKee, 649 F.3d

 446, 450-51 (6th Cir. 2011) (explaining that the “[f]ailure to comply with well-

 established and normally enforced procedural rules usually constitutes ‘adequate and

 independent’ state grounds” and noting that “Michigan’s contemporaneous-

 objection rule is both a well-established and normally enforced procedural rule”).

 Thus, the third element of the procedural default test is satisfied.

          Fourth, Fulgham has failed to show “cause” for his failure to object at trial.

 Here, the factual and legal bases for Fulgham’s claim were known to him at trial.

 And he has not alleged any external factor that impeded his efforts to object to the

 prosecution’s alleged errors. Nor has he alleged that his trial attorney was ineffective

 for failing to object to the prosecution’s alleged failure to investigate, disclose, and

 preserve physical exculpatory evidence. Moreover, Fulgham’s counsel at trial did

 cross-examine a police officer (Officer Detrick Mott) about the clothes that were

 gathered as evidence and were later destroyed in a flood at the police station.

 Counsel also cross-examined Officer Mott about the manner in which the police

 handled the gun when they seized it. Under all of these circumstances, Fulgham has

 not shown cause for his failure to follow Michigan’s contemporaneous-objection

 rule.1



 1
  Because Fulgham has not shown cause for his error, the Court need not consider
 whether he was actually prejudiced by the prosecution’s alleged constitutional

                                             8
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1307     Page 9 of 35




       Nor has Fulgham satisfied the alternative ground for satisfying this element

 of the procedural-default inquiry: that the failure to consider his due process claim

 will result in a fundamental miscarriage of justice. See Coleman v. Thompson, 501

 U.S. 722, 750 (1991). “A fundamental miscarriage of justice results from the

 conviction of one who is actually innocent.” Lundgren v. Mitchell, 440 F.3d 754,

 764 (6th Cir. 2006) (internal quotation marks omitted). “To be credible, [a claim of

 actual innocence] requires [the] petitioner to support his allegations of constitutional

 error with new reliable evidence – whether it be exculpatory scientific evidence,

 trustworthy eyewitness accounts, or critical physical evidence – that was not

 presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

       Fulgham has not met this standard here. He has not presented the Court with

 any exculpatory scientific evidence, trustworthy eyewitness account, or critical

 physical evidence that was not presented at trial. Indeed, in Fulgham’s initial

 response to Respondent’s motion, he did not respond at all to Respondent’s

 argument that this claim is procedurally defaulted.         After Fulgham filed that

 response, he submitted a letter to the Court from a private investigator. (See Mot. to

 Supplement, ECF No. 20, PageID.1286.) In that letter, the investigator states that

 someone who was working in the Northeastern District Police Station at the time in



 errors. See Smith v. Murray, 477 U.S. 527, 533 (1986); Simpson v. Jones, 238 F.3d
 399, 409 (6th Cir. 2000).

                                            9
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20          PageID.1308     Page 10 of 35




 question did not recall a flood. (See id.) Fulgham insists that this letter provides

 evidence that (1) his clothes were not destroyed in a flood while stored in evidence

 at the Northeastern District Police Station and (2) Officer Mott lied at trial when he

 testified that Fulgham’s clothes were destroyed in that flood. (See id., PageID.1283-

 1284.)

       The Court is not persuaded that the letter from the private investigator

 establishes Fulgham’s actual innocence. The Court acknowledges that a key factor

 at trial was an eyewitness description of the clothes that the shooter was allegedly

 wearing on the night of the murder. But the fact that an employee at the Northeastern

 District Police Station did not recall a flood at the police station while Fulgham’s

 clothes were stored there does not mean that a flood did not occur. Nor does it

 establish that Officer Mott was lying about the reason Fulgham’s clothes were

 missing at the time of trial. Finally, even if there was not a flood, and even if Officer

 Mott did testify falsely at trial, that still would not establish that Fulgham is actually

 innocent of the crimes for which he was incarcerated.

       For all of these reasons, Fulgham’s due process claim is procedurally

 defaulted, and Fulgham has not presented any basis to overcome that default.

 Fulgham is therefore not entitled to federal habeas relief on this claim.




                                            10
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1309      Page 11 of 35




                                           2

       Even if Fulgham had not procedurally defaulted his due process claim, the

 claim would still fail on the merits. As explained above, Fulgham argues that the

 police and/or prosecution violated his due process rights when they “failed” to (1)

 “gain fingerprints from the gun” found under his bed, (2) test his clothes “for

 gunpowder or DNA,” and (3) produce his clothes at trial because they were allegedly

 destroyed in a flood. (Pet., ECF No. 1, PageID.5.) He further maintains that the

 police acted in bad faith by not wearing gloves when handling the gun and by not

 preserving the clothes or presenting them at trial without any proof that there was

 actually a flood at the police station. (See id., PageID.16-18.) Fulgham insists that

 these failures violated his rights under three United States Supreme Court decisions:

 Brady v. Maryland, 373 U.S. 83 (1963), California v. Trombetta, 467 U.S. 479

 (1984), and Arizona v. Youngblood, 488 U.S. 51 (1988). The Michigan Court of

 Appeals reviewed this claim for plain error and rejected it:

              Defendant argues that his right to due process was violated
              because the police failed to investigate or preserve
              material evidence. We disagree.

              “For an issue to be preserved for appellate review, it must
              be raised, addressed, and decided by the lower
              court.” People v. Metamora Water Serv, Inc, 276
              Mich.App 376, 382; 741 NW2d 61 (2007). Since the issue
              was not raised in the trial court, it is unpreserved.
              See id. Because this issue is unpreserved, our review is
              limited to plain error affecting defendant’s substantial
              rights. See People v. Carines, 460 Mich. 750, 763; 597

                                          11
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1310       Page 12 of 35




             NW2d 130 (1999). “To avoid forfeiture under the plain
             error rule, three requirements must be met: 1) error must
             have occurred, 2) the error was plain, i.e., clear or obvious,
             3) and the plain error affected substantial rights.” Id. The
             last requirement involves a showing of prejudice, meaning
             that the error affected the outcome of the trial court
             proceedings. Id. Finally, “[r]eversal is warranted only
             when the plain, forfeited error resulted in the conviction of
             an actually innocent defendant or when an error seriously
             affect [ed] the fairness, integrity or public reputation of
             judicial proceedings independent of the defendant’s
             innocence.” Id. (citation and quotation marks omitted;
             second alteration in original).

             The right to due process under the Fourteenth Amendment
             to the United States Constitution prohibits the prosecution
             from suppressing material evidence favorable to the
             defense. Brady v. Maryland, 373 U.S. 83, 87; 83 S.Ct.
             1194; 10 L.Ed.2d 215 (1963). To establish
             a Brady violation, the defendant must show that (1) the
             prosecution suppressed evidence; (2) the evidence was
             favorable to the accused; and (3) viewed in its totality, the
             evidence was material. People v. Chenault, 495 Mich.
             142, 155; 845 NW2d 731 (2014). In contrast, when the
             government fails to preserve evidence whose exculpatory
             value is indeterminate or “potentially useful,” the
             defendant has the burden of proving that the government
             acted in bad faith in failing to preserve the
             evidence. Arizona v. Youngblood, 488 U.S. 51, 57–58;
             109 S.Ct. 333; 102 L.Ed.2d 281 (1988). However, this
             bad-faith standard does not apply to evidence that has not
             yet been developed because neither the police nor the
             prosecution has a duty to assist a defendant in developing
             potentially exculpatory evidence. People v. Anstey, 476
             Mich. 436, 461; 719 NW2d 579 (2006).

             Defendant first argues that his right to due process violated
             because the police failed to preserve the clothing he was
             wearing at the time of the offense. Although the police
             collected defendant’s clothing at the time of his arrest,

                                          12
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1311       Page 13 of 35




             testimony at trial revealed that the clothing was no longer
             available because it had been lost or destroyed in a flood
             that occurred at the police station. Because this evidence
             was not intentionally lost or destroyed by the police, there
             is no basis for finding that the police acted in bad faith in
             failing to preserve the evidence. See Youngblood, 488
             U.S. at 57–58. Further, there is no indication that the
             clothing would have been potentially useful to the defense.
             Defendant does not dispute that the clothing matched the
             description of the clothing worn by the shooter. Although
             defendant claims that the clothing could have been tested
             for gunshot residue, testimony at trial indicated that the
             police no longer perform gunshot residue testing because
             it is not considered accurate. Thus, defendant fails to show
             that his due-process rights were violated with regard to the
             lost or destroyed clothing. See id.

             Defendant also contends that the police failed to test him
             for gunshot residue after his arrest. In light of the
             testimony that gunshot residue testing is no longer
             performed because of its questionable accuracy, defendant
             cannot establish that the police acted in bad faith by failing
             to test him for gunshot residue. See Youngblood, 488 U.S.
             at 57–58. In addition, there is no basis for concluding that
             any testing would have been exculpatory, particularly
             because there was a lapse of up to six hours between the
             time of the shooting and defendant’s arrest, thereby giving
             defendant the opportunity to wash away any residue or
             allow any residue to disappear naturally. Thus,
             defendant’s argument fails. See id.

             Defendant also argues that the police should have obtained
             Edwards’s telephone records to confirm whether
             defendant had called Edwards’s cell phone after the
             shooting. This argument does not involve suppression of
             evidence or a failure to preserve evidence, but rather a
             failure to develop evidence in the state’s possession. As
             indicated previously, neither the police nor the prosecution
             had a duty to assist in developing evidence for defendant’s
             benefit. See Anstey, 476 Mich. at 461. Moreover,

                                          13
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1312       Page 14 of 35




             defendant does not offer any reason why the police should
             have expected Edwards’s phone to contain material
             evidence. Defendant admitted in his testimony that he did
             not inform anyone that he had called Edwards after the
             shooting. Therefore, defendant cannot establish that the
             government acted in bad faith by failing to request
             Edward’s telephone records. Furthermore, defendant
             could have presented evidence in the form of his own
             telephone phone records to establish that he called
             Edwards’s cell phone after the shooting. In addition, even
             if the records had been obtained and showed that
             defendant called Edwards after the shooting, this evidence
             would not have eliminated the possibility that defendant
             was the shooter. See Youngblood, 488 U.S. at 57–58.
             Thus, this argument does not support defendant’s claim of
             a due-process violation. See id.

             Defendant also argues that the police failed to test for
             fingerprints the handgun recovered from his bed at the
             time of his arrest. At trial, there was testimony that police
             officers handled the gun at the time of defendant’s arrest
             because they were more concerned with taking control of
             the gun for officer safety. It was examined later for
             fingerprints, but there were too many prints to reveal
             useable prints. Under the circumstances, defendant has
             failed to show that the police acted in bad faith with regard
             to how they handled the gun. See Youngblood, 488 U.S. at
             57–58. For these reasons, defendant has failed to meet his
             burden of demonstrating a plain error affecting his
             substantial rights. See Carines, 460 Mich. at 763.

 Fulgham, 2016 WL 232320, at ** 1-3.

       Fulgham has not shown that the Michigan Court of Appeals’ conclusion is an

 unreasonable application of, or contrary to, clearly established federal law. First,

 Fulgham has not established that the Michigan Court of Appeals unreasonably

 applied Brady.    In Brady, the Supreme Court held that “suppression by the

                                          14
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1313    Page 15 of 35




 prosecution of evidence favorable to an accused upon request violates due process

 where the evidence is material, either to guilt or to punishment, irrespective of the

 good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. But here, Fulgham

 does not appear to claim that the prosecution suppressed any material, exculpatory

 evidence in violation of Brady. Instead, he seems to be claiming that the police

 and/or prosecution failed to preserve evidence that they knew to be exculpatory,

 failed to test evidence for potentially exculpatory evidence, and acted in bad faith

 when collecting evidence in violation of Trombetta and Youngblood, supra. Those

 claims do not fall within the ambit of Brady, and, in any event, fail for all of the

 reasons stated immediately below. Simply put, Fulgham has not put forward any

 basis for the Court to conclude that the Michigan Court of Appeals unreasonably

 applied Brady when it rejected his due process claim.

       Fulgham has also failed to establish that the Michigan Court of Appeals’

 ruling was contrary to Trombetta. In Trombetta, the Supreme Court held that:

       [w]hatever duty the Constitution imposes on the States to preserve
       evidence, that duty must be limited to evidence that might be expected
       to play a significant role in the suspect’s defense. To meet this standard
       of constitutional materiality, evidence must both possess an
       exculpatory value that was apparent before the evidence was destroyed,
       and be of such a nature that the defendant would be unable to obtain
       comparable evidence by other reasonably available means.

 Trombetta, 467 U.S. at 488-89 (footnote and internal citation omitted). It appears

 that Fulgham is arguing that the police and/or prosecution violated the duty



                                          15
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1314     Page 16 of 35




 described in Trombetta when they failed to preserve his clothes that were later

 destroyed in a flood before trial. Fulgham insists that had the clothes been preserved,

 they could have been tested for gunshot residue or DNA evidence, and the results of

 that test would have exonerated him. (See Pet., ECF No. 1, PageID.16.) But Officer

 Mott testified that the police no longer test for gunshot residue because it was

 determined years earlier that the test is not accurate. (See 1/28/14 Trial Tr. at 120,

 126-126, ECF No. 12-5, PageID.588, 594-595.) Moreover, even if the clothes had

 been tested for gunshot residue or DNA evidence and the results proved to be

 negative, any negative results would not necessarily have exonerated Fulgham.

 There could have been other explanations for the lack of gunshot residue or DNA

 evidence, such as the fact that the shooting was not close range or the six-hour time

 lapse between the shooting and when police arrested Fulgham. Fulgham’s mere

 speculation about the potential usefulness of a gun-residue or DNA test is

 insufficient to prove a due-process violation. See Blake v. Cty. of Livingston, 257 F.

 App’x 848, 855 (6th Cir. 2007). Fulgham has also not shown that, before the clothes

 were destroyed, it was “apparent” to the police and/or prosecution that the clothes

 had “exculpatory value.” Trombetta, 467 U.S. at 491. For all of these reasons,

 Fulgham has failed to show that the Michigan Court of Appeals’ ruling was contrary

 to Trombetta.




                                           16
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1315     Page 17 of 35




       Finally, Fulgham has not established that the Michigan Court of Appeals’

 rejection of his due process claim was an unreasonable application of, or contrary

 to, Youngblood. In Youngblood, the Supreme Court held that where the police act

 in “bad faith,” the “failure to preserve potentially useful evidence” could constitute

 the “denial of due process of law.” Youngblood, 488 U.S. at 58. But Fulgham has

 not shown any evidence of bad faith here. He argues that the police acted in bad

 faith when they recovered the gun from his bedroom without wearing gloves. He

 says that that misconduct made it impossible for the police to obtain viable

 fingerprints from the weapon that could have exonerated him. But the Michigan

 Court of Appeals rejected that argument and explained that “[a]t trial, there was

 testimony that police officers handled the gun at the time of defendant’s arrest

 [without wearing gloves] because they were more concerned with taking control of

 the gun for officer safety. [….] Under the circumstances, defendant has failed to

 show that the police acted in bad faith with regard to how they handled the gun.”

 Fulgham, 2016 WL 232320, at *3. Fulgham has not shown that that conclusion was

 unreasonable. Nor has Fulgham shown that the police acted in bad faith with respect

 to the flood that destroyed his clothing. Fulgham has therefore not established that

 the Michigan Court of Appeals’ rejection of this claim was an unreasonable

 application of, or contrary to, Youngblood.




                                          17
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1316     Page 18 of 35




       For all of these reasons, Fulgham has failed to show that the Michigan Court

 of Appeals’ unreasonably rejected his due process claim. Thus, even if the claim

 was not procedurally defaulted, the Court would still not grant him federal habeas

 relief on that claim.

                                           B

       Fulgham next claims that the prosecution committed misconduct when it

 intimidated and forced eyewitness Juwan Lumpkin into presenting false testimony.

 Lumpkin provided several different versions of events at different times. First, on

 the day of the shooting, Lumpkin told police that Fulgham was the shooter. Lumpkin

 also identified Fulgham as the shooter in a photo array. Then, on the first day of

 Fulgham’s preliminary examination, Lumpkin testified – contrary to his previous

 statement to police that Fulgham was the shooter – that he did not know Fulgham

 and that he did not see a gun or who shot the victim. At the end of the first day of

 that preliminary examination, the trial court ordered Lumpkin held on a material-

 witness detainer with a $50,000 cash bond. (See 9/25/13 Prelim. Examination Tr. at

 6-52, ECF No. 12-2, PageID.232-278.)

       Lumpkin’s examination continued the next day. He testified that he had lied

 when he testified on the first day of the preliminary examination that he did not know

 Fulgham and that he did not see the shooting. Lumpkin further identified Fulgham

 as the shooter and confirmed that he (Lumpkin) had identified Fulgham to police



                                          18
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20       PageID.1317    Page 19 of 35




 during a photo array. Finally, Lumpkin described Fulgham as having a silver

 handgun with a wooden handle and wearing a white polo shirt, blue jeans, and white

 gym shoes at the time of the shooting. At the conclusion of the Lumpkin’s

 testimony, the trial court released him from the detainer. (See 9/26/13 Prelim.

 Examination Tr. at 16-20, ECF No. 12-3, PageID.295-299.)

         Lumpkin’s story changed again when he testified at Fulgham’s trial. He

 testified for the first time that a third man, named J.D., was also present at the

 shooting, and that as he (Lumpkin) was walking away from Fulgham and the victim,

 he (Lumpkin) heard two or three gunshots. (See 1/28/14 Trial Tr. at 45-52, ECF No.

 12-5, PageID.513-520.) Lumpkin said that he had lied to police on the day of the

 shooting when he said that Fulgham was the shooter, and Lumpkin testified that he

 did not see Fulgham shoot the victim or fire a gun. (See id. at 73-74, PageID. 541-

 542).    Lumpkin further explained that he did not previously tell the police about

 J.D. because the police were forcing him to say that Fulgham had committed the

 shooting. Lumpkin said that the police told him that if he did not implicate Fulgham,

 the police would charge him (Lumpkin) with the murder. (See id. at 58, 65, 67, 71,

 PageID.526, 533, 535, 539.)      On redirect examination, the prosecutor showed

 Lumpkin his initial statement to police, and Lumpkin admitted that he had told police

 that Fulgham committed the shooting. (See id. at 74, PageID.542.)




                                          19
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1318     Page 20 of 35




        Fulgham now claims that the police and prosecution violated his right to due

 process when they intimidated Lumpkin into falsely implicating Fulgham as the

 shooter. Fulgham also contends that the prosecutor knowingly relied on perjured

 testimony when she impeached Lumpkin with his statement to the police that

 Fulgham shot the victim. The Court concludes that this claim was both procedurally

 defaulted and fails on the merits.

                                           1

        On direct appeal, the Michigan Court of Appeals reviewed this claim for

 “plain error affecting [Fulgham’s] substantial rights” and concluded that Fulgham

 had failed to show that the prosecutor acted improperly. Fulgham, 2016 WL 232320,

 at ** 4 -5. Respondent argues that Fulgham procedurally defaulted this claim. The

 Court agrees.

        As explained above, a habeas petitioner’s claim is procedurally defaulted if:

 there is an applicable state procedural rule that the petitioner failed to comply with;

 the state court actually enforced the rule; the rule was an adequate and independent

 state ground for declining to review a federal constitutional claim; and the petitioner

 has failed to establish “cause” for not following the procedural rule and that he was

 actually prejudiced by the alleged constitutional error. Kelly, 846 F.3d at 828. Each

 of these factors is satisfied here.




                                           20
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1319     Page 21 of 35




       First, Fulgham failed to comply with Michigan’s contemporaneous-objection

 rule when he failed to object at trial to the prosecution’s alleged misconduct.

 Second, the Michigan Court of Appeals enforced the contemporaneous-objection

 rule when it reviewed this claim for “plain error.” Third, as explained above,

 Michigan’s contemporaneous-objection rule is an adequate and independent state

 ground for denying review of a federal constitutional claim because it is both well-

 established and normally enforced. Finally, Fulgham has not established cause for

 his failure to object or that a miscarriage of justice will occur if the Court fails to

 address the substantive merits of this claim. Indeed, Fulgham has not responded at

 all to Respondent’s contention that this claim is procedurally defaulted. Therefore,

 because Fulgham’s perjury and witness-intimidation claim is procedurally defaulted,

 Fulgham is not entitled to federal habeas relief on that claim.

                                           2

       Even if Fulgham’s perjury and witness-intimidation claim was not

 procedurally defaulted, the Court would still not grant him relief on this claim. The

 Michigan Court of Appeals considered the claim on direct review under the “plain

 error” standard and rejected it:

              Prosecutorial intimidation of a witness violates a
              defendant’s right to due process if the intimidation is
              successful. See People v. Hill, 257 Mich.App 126, 135;
              667 NW2d 78 (2003); People v. Canter, 197 Mich.App
              550, 569; 496 NW2d 336 (1992). In addition, a prosecutor
              may not knowingly use false testimony and has a

                                           21
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1320       Page 22 of 35




             constitutional obligation to correct evidence known to be
             false. People v. Smith, 498 Mich. 466, 475–476; 870
             NW2d 299 (2015).

             Although Lumpkin identified defendant as the shooter in
             a prior statement to the police, he testified at trial that his
             previous statement was a lie. He claimed that he
             previously identified defendant as the shooter only
             because the police threatened to charge him with the
             offense if he did not implicate defendant. Defendant now
             argues that the prosecutor engaged in misconduct through
             witness intimidation and presenting Lumpkin’s testimony
             at trial, knowing that he was not testifying truthfully. The
             record does not support defendant’s argument that the
             police or prosecution coerced Lumpkin’s trial testimony
             or that the prosecutor knowingly offered perjured or false
             testimony by calling Lumpkin as a witness at trial. Indeed,
             it is defendant’s position that Lumpkin testified truthfully
             at trial that defendant was not the shooter. It is undisputed
             that Lumpkin gave a prior statement to the police that was
             inconsistent with his trial testimony, and the prosecution
             was entitled to use that statement to impeach Lumpkin’s
             trial testimony. See MRE 613; People v. Rodriguez, 251
             Mich.App 10, 34; 650 NW2d 96 (2002). The use of prior
             inconsistent statements that contradict trial testimony is
             not evidence of the knowing use of perjured testimony
             when the prosecutor does not attempt to conceal the
             contradictions or different versions. See People v. Parker,
             230 Mich.App 677, 690; 584 NW2d 753 (1998). Thus,
             defendant has not shown that the prosecutor acted
             improperly. See Cooper, 309 Mich.App at 88.

 Fulgham, 2016 WL 232320, at *5.

       Fulgham has not shown that this ruling was an unreasonable application of,

 or contrary to, clearly established federal law. Fulgham is right that prosecutors

 “may not knowingly present false evidence.” United States v. Fields, 763 F.3d 443,



                                           22
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1321     Page 23 of 35




 462 (6th Cir. 2014) (citing Miller v. Pate, 386 U.S. 1 (1967)). But Fulgham has not

 shown that either Lumpkin’s identification of Fulgham as the shooter to police or

 Lumpkin’s sworn testimony on the second day of Fulgham’s preliminary

 examination that Fulgham was the shooter was false. Nor has he shown that the

 prosecutor knew that Lumpkin’s prior statements implicating Fulgham were false.

 Although Lumpkin provided a different version of the facts at trial, and testified that

 Fulgham was not the shooter and that he (Lumpkin) had lied when he previously

 identified Fulgham to police, mere inconsistencies in testimony do not establish the

 knowing use of false testimony by a prosecutor. See Coe v. Bell, 161 F. 3d 320, 343

 (6th Cir. 1998). Finally, Fulgham has not shown that the Michigan Court of Appeals

 unreasonably concluded that the prosecutor did not intimidate Lumpkin. For all of

 these reasons, even if this claim was not procedurally defaulted, the Court would

 still deny Fulgham federal habeas relief.

                                             C

       Fulgham next claims that his trial counsel provided ineffective assistance.

 More specifically, Fulgham contends that counsel failed to: (1) acquire the victim’s

 phone records; (2) interview any of the witnesses before trial; (3) investigate the

 case; (4) request a jury instruction on missing witnesses and lost evidence; and (5)

 object to an untimely preliminary examination.




                                             23
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1322       Page 24 of 35




       An ineffective assistance of counsel claim has two components. A petitioner

 must show that counsel’s performance was deficient and that the deficiency

 prejudiced the defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

 Because the Michigan Court of Appeals adjudicated Fulgham’s ineffective

 assistance of counsel claims on the merits, AEDPA’s deferential standard of review

 applies to those claims. See Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016).

 Under AEDPA, “the question” for this Court “is whether there is any reasonable

 argument that counsel satisfied Strickland’s deferential standard.” Harrington v.

 Richter, 562 U.S. 86, 105 (2011). Fulgham has not met this standard with respect to

 any of his ineffective assistance claims.

                                             1

       Fulgham first argues that his trial counsel was ineffective when counsel failed

 to acquire the victim’s phone records. Fulgham testified at trial that he called the

 victim shortly after the shooting to make sure that the victim was alright, but that he

 did not have a record of the call. (See 1/29/14 Trial Tr. at 41-42, 47, ECF No. 12-6,

 PageID.642-643, 648.) Fulgham insists that the victim’s phone records would have

 proved that he (Fulgham) called the victim after the shooting. The Michigan Court

 of Appeals considered this claim on direct review and rejected it:

              Defendant testified at trial that he called Edwards after the
              shooting, but his call went to Edwards’s voice mail.
              Testimony suggested that Edwards’s telephone was
              collected from the area where he was found, but the

                                             24
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1323       Page 25 of 35




              telephone was never checked and the police never
              requested any telephone records. Defendant argues that
              defense counsel was ineffective for not obtaining and
              producing Edwards’s telephone records at trial.

              First, defendant has not submitted an offer of proof to
              show that he told his attorney about the phone call. At trial,
              defendant testified that he did not tell anyone that he called
              Edwards’s phone before mentioning it in his testimony.

              Second, even assuming that defendant told counsel about
              the call, defendant has not overcome the presumption that
              counsel’s decision not to pursue that evidence was
              reasonable trial strategy. Counsel reasonably may have
              decided not to request the records because, even if the
              records could be obtained and showed that defendant
              made a call to Edwards’s phone after the shooting, that
              evidence would not have been significant. The records
              would only have shown that a call was placed, not the
              reason for the call or that defendant could not have been
              the shooter. Evidence that defendant actually called
              Edwards’s phone was not inconsistent with defendant’s
              guilt because defendant may have called for a variety of
              reasons, including to deflect suspicion away from him as
              a suspect or to confirm that Edwards did not survive the
              shooting. See Trakhtenberg, 493 Mich. at 51. For the same
              reason, defendant fails to show a reasonable probability
              that, but for defense counsel’s conduct, the result of the
              trial would have been different. See id.

 Fulgham, 2016 WL 232320, at *7 (internal footnote omitted).

       Fulgham has not shown that the Michigan Court of Appeals’ conclusion is an

 unreasonable application of, or contrary to, clearly established federal law. Fulgham

 has not presented any evidence that he ever informed his counsel that he called the

 victim. Thus, Fulgham has not shown that his counsel would have had any reason



                                           25
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1324     Page 26 of 35




 to request the victim’s phone records. In fact, Fulghum testified that, before trial, he

 did not tell anyone that he called the victim. (See 1/29/14 Trial Tr. at 48, ECF No.

 12-6, PageID.0649.) Moreover, when this issue arose at trial, Fulgham’s counsel

 made the best of the situation by eliciting Fulgham’s testimony that he thought the

 police had the phone records because they seized his phone and found the victim’s

 phone at the scene. (See id. at 49, PageID.650.) And counsel subsequently elicited

 officer Mott’s testimony that, although the victim’s phone was collected, he did not

 look at the phone to see if it logged any calls. (See id. at 61-62, Page ID.662-663.)

 Finally, proof that Fulgham made the call would not have proved that he did not

 shoot the victim. As the Michigan Court of Appeals pointed out, there may have

 been other explanations for the call. For instance, Fulgham may have made the call

 in order to deflect suspicion from himself. Or Fulgham may have been trying to

 confirm that the victim was dead. For all of these reasons, Fulgham has not shown

 that the Michigan Court of Appeals unreasonably rejected this claim of ineffective

 assistance.

                                            2

       Fulgham alleges next that his trial counsel did not interview any of the

 witnesses before trial and failed to otherwise investigate his case. It is unclear

 whether Fulgham exhausted these claims in state court – it does not appear that the

 Michigan Court of Appeals directly considered them – but in any event they lack



                                           26
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1325      Page 27 of 35




 merit. Fulgham has not developed this argument. For instance, he does not identify

 in the petition what witnesses he wanted his counsel to interview before trial. And

 aside from the allegation that trial counsel should have acquired the victim’s phone

 records, Fulgham has not shown what else his counsel should have done to

 investigate the case or prepare for trial. Nor does Fulgham explain how his trial

 would have been different had his counsel interviewed certain witnesses or

 otherwise conducted an additional investigation of Fulgham’s case before trial. Such

 conclusory allegations of ineffective assistance do not warrant federal habeas relief.

 See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998) (rejecting ineffective

 assistance of counsel claim where habeas petitioner “provide[d] no support for th[e]

 claim” and allegation was “merely conclusory”). For all of these reasons, Fulgham

 is not entitled to federal habeas relief on these ineffective-assistance claims.

                                            3

        Fulgham next says that trial counsel should have requested a jury instruction

 on missing witnesses and lost evidence. The Michigan Court of Appeals considered

 Fulgham’s claim related to the missing witness instruction on direct review and

 rejected it:

                Defendant also argues that defense counsel was ineffective
                for not objecting to the failure to produce Hall and Wright
                as witnesses and for not requesting that the court read the
                missing witness instruction to the jury. Defendant
                contends that the witnesses should have been called
                because they gave statements to the police that contributed

                                            27
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1326     Page 28 of 35




              to the issuance of an arrest warrant for defendant.
              Assuming that to be true, it was not unreasonable for
              counsel to believe that the witnesses would not have been
              able to provide favorable testimony. Defendant has not
              presented any evidence to suggest otherwise. Thus,
              defendant has not overcome the presumption that defense
              counsel’s failure to request the production of these
              witnesses was reasonable trial strategy. And because the
              defense did not request production of the witnesses and no
              due diligence hearing was held, there was no basis for
              counsel to request the missing witness instruction.
              See Eccles, 260 Mich.App at 388–389. Counsel is not
              ineffective for failing to make a futile request. See People
              v. Ericksen, 288 Mich.App 192, 201; 793 NW2d 120
              (2010).

 Fulgham, 2016 WL 232320, at *9.

       Fulgham has not shown that the Michigan Court of Appeals’ conclusion is an

 unreasonable application of, or contrary to, clearly established federal law.

 Fulgham’s trial counsel did not ask to have any missing witnesses produced at trial.

 Thus, any jury instruction related to a missing witness would have been futile and

 inappropriate. See, e.g. See Smith v. Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010)

 (“[C]ounsel cannot be ineffective for a failure to raise an issue that lacks merit”);

 Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless arguments

 is neither professionally unreasonable nor prejudicial”).

       With respect to the lost evidence instruction, it does not appear that Fulgham

 raised that claim in state court. Nonetheless, it lacks merit. For all of the reasons

 stated above, even if counsel had requested such an instruction, it would have been



                                          28
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1327      Page 29 of 35




 denied because there is no evidence the police and/or prosecution acted in bad faith

 as it relates to the flood that destroyed Fulgham’s clothing. Therefore, a request for

 a jury instruction on lost evidence would have been futile. For all of these reasons,

 Fulgham is not entitled to federal habeas relief on this claim.

                                           4

       Finally, Fulgham argues that his trial counsel was ineffective when counsel

 failed to object to an untimely preliminary examination. The Michigan Court of

 Appeals considered this claim on direct review and rejected it:

              We also reject defendant’s claim that defense counsel was
              ineffective for failing to raise the issue whether dismissal
              was proper because of the failure to timely hold the
              preliminary examination. Defendant has not shown that he
              was prejudiced by counsel’s inaction. Even if counsel had
              timely raised this issue and obtained dismissal of the case,
              that dismissal would have been without prejudice to
              refiling the case. See Crawford, 429 Mich. at 157. Thus,
              defendant fails to show prejudice. See Trakhtenberg, 493
              Mich. at 51.

 Fulgham, 2016 WL 232320, at *8.

       Fulgham has not shown that the Michigan Court of Appeals’ conclusion is an

 unreasonable application of, or contrary to, clearly established federal law. The state

 appellate court’s interpretation of state law related to the potential re-filing of the

 criminal charges against Fulgham is binding on habeas review. See Bradshaw v.

 Richey, 546 U.S. 74, 76 (2005). And given the state appellate court’s conclusion

 that the prosecutor could have re-filed the charges against Fulgham if Fulgham’s

                                           29
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1328      Page 30 of 35




 counsel had objected to the untimely preliminary examination, Fulgham has not

 shown how he was prejudiced by any failure to object. Fulgham is therefore not

 entitled to federal habeas relief on this claim.

                                            D

       In Fulgham’s fourth and final claim, he alleges that the evidence at trial was

 insufficient to support the jury’s second-degree murder conviction. He points out

 that there were only two eyewitnesses: Michael Haliburton, who was unable to

 identify the shooter, and Lumpkin, who testified that he did not see the shooting and

 that he had lied when he previously identified Fulgham as the shooter. Fulgham

 further argues that although Haliburton was able to describe the shooter’s clothes,

 the clothes that the police collected as evidence were lost and therefore could not

 support the jury’s guilty verdict. The Michigan Court of Appeals considered this

 claim on direct review and rejected it:

              The elements of second-degree murder are: “(1) a death,
              (2) caused by an act of the defendant, (3) with malice, and
              (4) without justification or excuse.” People v.
              Henderson, 306 Mich.App 1, 9; 854 NW2d 234 (2014)
              (citations and quotation marks omitted). “Malice” is
              defined as “ ‘the intent to kill, the intent to cause great
              bodily harm, or the intent to do an act in wanton and wilful
              disregard of the likelihood that the natural tendency of
              such behavior is to cause death or great bodily
              harm.’” Id. at 9–10 (citation omitted). Defendant argues
              that no one clearly identified him as the shooter. Identity
              is an essential element of every offense. People v.
              Yost, 278 Mich.App 341, 356; 749 NW2d 753 (2008).
              Positive identification by a witness can be sufficient to

                                            30
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1329       Page 31 of 35




             support a conviction. People v. Davis, 241 Mich.App 697,
             700; 617 NW2d 381 (2000). The credibility of
             identification testimony is a question for the trier of fact to
             resolve, and this Court will not resolve the issue anew. Id.

             Haliburton testified that he did not see who fired the first
             shot, but he saw a man in a white Polo shirt, who had been
             talking to Edwards, fire the second shot at Edwards.
             Haliburton’s description of the shooter’s clothing matched
             the clothing worn by defendant. Defendant admitted that
             he had been at the corner talking to Edwards and was
             wearing clothing that matched Haliburton’s description.
             The murder weapon was found in defendant’s possession
             at the time of his arrest, several hours after the shooting.
             Ballistics testing confirmed that the bullet that struck
             Edwards was fired out of the gun that was found in
             defendant’s possession. This testimony, viewed in a light
             most favorable to the prosecution, was sufficient to enable
             the jury to find beyond a reasonable doubt that defendant
             was the person who shot Edwards. See Lane, 308
             Mich.App at 57; Yost, 278 Mich.App at 356.

             Lumpkin admitted that he previously told the police that
             defendant was the shooter, but claimed that he was
             pressured into making that statement. Contrary to
             Lumpkin’s and defendant’s trial testimony, Haliburton did
             not observe a fourth person or someone who could have
             been the person identified as J.D. in the area near the time
             of the shooting. For purposes of defendant’s sufficiency
             challenge, we are required to resolve all conflicts in the
             testimony and all credibility questions in favor of the
             prosecution. See Eisen, 296 Mich.App at 331. It was up to
             the jury to resolve any conflicts in the testimony, as well
             as the credibility of defendant’s testimony that he took the
             gun from J.D. shortly after the shooting. Viewed in this
             manner, the evidence was sufficient to support defendant’s
             conviction of second-degree murder. See Lane, 308
             Mich.App at 57; Henderson, 306 Mich.App at 9–10.

 Fulgham, 2016 WL 232320, at ** 3-4.

                                           31
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1330     Page 32 of 35




       Fulgham has not shown that the Michigan Court of Appeals’ conclusion is an

 unreasonable application of, or contrary to, clearly established federal law. The

 clearly established federal law governing Fulgham’s sufficiency of the evidence

 claim is found in the line of Supreme Court decisions concerning the level of proof

 necessary to satisfy the Due Process Clause. In In re Winship, 397 U.S. 358, 364

 (1970), the Supreme Court held that “the Due Process Clause protects the accused

 against conviction except upon proof beyond a reasonable doubt of every fact

 necessary to constitute the crime with which he is charged.” And in Jackson v.

 Virginia, 443 U.S. 307 (1979), the Supreme Court determined that sufficient

 evidence supports a conviction if, “after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319

 (emphasis in original).

       The review of insufficiency of the evidence claims under the Jackson standard

 is especially deferential in the habeas context. In habeas proceedings, the sufficiency

 of the evidence inquiry involves “two layers of deference”: one to the jury verdict

 and a second to the decision by the state appellate court. Tanner v. Yukins, 867 F.3d

 661, 672 (6th Cir. 2017). First, the Court “must determine whether, viewing the trial

 testimony and exhibits in the light most favorable to the prosecution, any rational

 trier of fact could have found the essential elements of the crime beyond a reasonable



                                           32
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20        PageID.1331   Page 33 of 35




 doubt.” Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009) (citing Jackson, 443

 U.S. at 319) (emphasis in Jackson). Second, if the Court were “to conclude that a

 rational trier of fact could not have found a petitioner guilty beyond a reasonable

 doubt, on habeas review, [the Court] must still defer to the state appellate court’s

 sufficiency determination as long as it is not unreasonable.” Id. When applying these

 two layers of deference, the Court’s task is to “determine whether the [ ] Court of

 Appeals itself was unreasonable in its conclusion that a rational trier of fact could

 find [the defendant] guilty beyond a reasonable doubt based upon the evidence

 introduced at trial.” Id. (emphasis in original).

       Here, Fulgham has not shown that that Michigan Court of Appeals’

 conclusion that a rational trier of fact could have found Fulgham guilty was

 unreasonable. Although both Fulgham and Lumpkin testified that J.D. fired at the

 victim, it was not unreasonable for the state appellate court to conclude that a jury

 could have found that testimony not credible. In addition, as noted by the Court of

 Appeals, there was evidence presented to the jury that implicated Fulgham as the

 shooter. For all of these reasons, the Michigan Court of Appeals’ conclusion that

 there was sufficient evidence to support Fulgham’s conviction for second-degree

 murder. was not contrary to, or an unreasonable application of Jackson. Therefore,

 Fulgham is not entitled to federal habeas relief on this claim.




                                            33
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20         PageID.1332     Page 34 of 35




                                           IV

       In order to appeal the Court’s decision, Fulgham must obtain a certificate of

 appealability, which requires a substantial showing of the denial of a constitutional

 right. See 28 U.S.C. § 2253(c)(2). To demonstrate this denial, Fulgham must show

 that reasonable jurists could debate whether the petition should have been resolved

 in a different manner, or that the issues presented are adequate to deserve

 encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

 (2000). A federal district court may grant or deny a certificate of appealability when

 the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

 900, 901 (6th Cir. 2002).

       Here, jurists of reason would not debate the Court’s conclusion that Fulgham

 has failed to demonstrate entitlement to federal habeas relief with respect to any of

 his claims because they are all devoid of merit. Therefore, the Court DENIES

 Fulgham a certificate of appealability.

       Although this Court declines to issue Fulgham a certificate of appealability,

 the standard for granting an application for leave to proceed in forma pauperis on

 appeal is not as strict as the standard for certificates of appealability. See Foster v.

 Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a certificate of

 appealability requires a substantial showing of the denial of a constitutional right, a

 court may grant in forma pauperis status on appeal if it finds that an appeal is being



                                           34
Case 4:17-cv-13151-MFL-EAS ECF No. 25 filed 05/20/20      PageID.1333    Page 35 of 35




 taken in good faith. See id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24 (a).

 Although jurists of reason would not debate this Court’s resolution of Fulgham’s

 claims, an appeal could be taken in good faith. Therefore, Fulgham may proceed in

 forma pauperis on appeal.

                                           V

        Accordingly, for the reasons stated above, the Court (1) DENIES WITH

 PREJUDICE Fulgham’s petition for a writ of habeas corpus (ECF No. 1), (2)

 DENIES Fulgham a certificate of appealability, and (3) GRANTS Fulgham

 permission to appeal in forma pauperis.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
 Dated: May 20, 2020                   UNITED STATES DISTRICT JUDGE




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 20, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                           35
